  Case 18-29247      Doc 5    Filed 12/13/18 Entered 12/13/18 14:03:21         Desc Main
                                Document     Page 1 of 43




Brian J. Porter, Bar Number 14291
Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
Paul M. Halliday, Jr., Bar Number 5076
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for The Bank of New York Mellon
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: brian@hwmlawfirm.com
File No: 42681

                 IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION

In re:                             Bankruptcy Case No. 18-29247 JTM
                                              Chapter 13
NEWLEY BOWDEN WELCH aka BO      MOTION TO TERMINATE AUTOMATIC
WELCH dba NEWLEY WELCH AND SONS STAY AS TO THE BANK OF NEW YORK
TRUCKING                          MELLON FKA THE BANK OF NEW
                                   YORK, AS TRUSTEE FOR THE
           Debtor.                CERTIFICATEHOLDERS OF THE
                                   CWABS, INC., ASSET-BACKED
                                 CERTIFICATES, SERIES 2007-10 AND
                                FOR IN-REM RELIEF PURSUANT TO 11
                                         U.S.C.A. § 362 (d)(4)


         The Bank of New York Mellon FKA The Bank of New York, as Trustee for the

Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2007-10 ("Bank of

New York”), hereby moves the Court pursuant to 11 U.S.C., Section 362, for an order

terminating the automatic stay and for In-Rem Relief Pursuant to 11 U.S.C.A. § 362(d)(4) with

respect to the following described real property (the "Property") located in Salt Lake County,

State of Utah:



                                              1
  Case 18-29247       Doc 5     Filed 12/13/18 Entered 12/13/18 14:03:21           Desc Main
                                  Document     Page 2 of 43




               Lot 414, Tuscany Estates P.U.D. 4 Phase "B", according to the
               Official Plat thereof, as recorded in the office of the Salt Lake
               County Recorder.

               THE TRUST DEED LEGAL DESCRIPTION WAS REFORMED
               BY JUDGMENTS RECORDED ON 11/9/17 AS ENTRY
               NUMBERS 12655738, 12655739 AND 12655740 AND NOW IS
               MORE CORRECTLY DESCRIBED AS FOLLOWS:

               Lot 416, Tuscany Estates P.U.D. 4 Phase "B", according to the
               Official Plat thereof, as recorded in the office of the Salt Lake
               County Recorder;

               Commonly known as 12556 South Brundisi Way, Herriman, UT
               84096;


so that it may proceed with the foreclosure process on its security interest in the property. This

motion is based on the following.

                                    STATEMENTS OF FACTS

       1.     That on or about June 11, 2007, Joseph Zymola and Kathy Zymola, executed the

Promissory Note in the original principal sum of $332,000.00 (“Note”), along with a Deed of

Trust, originally in favor of Mortgage Electronic Registration Systems, Inc. as nominee for

Countywide Home Loans, Inc. dba America’s Wholesale Lender, which granted a security

interest in the real property, located at 12556 South Brundisi Way, Herriman, UT 84096 (the

“Property”). Copies of the Note and Deed of Trust are attached hereto as Exhibit “A”.

       2.     The Note and beneficial interest in the Deed of Trust was subsequently transferred

from Mortgage Electronic Registration Systems, Inc. as nominee for Countywide Home Loans,

Inc. dba America’s Wholesale Lender to The Bank of New York Mellon FKA The Bank of New

York, as Trustee for the Certificateholders of CWABS Inc., Asset-Backed Certificates, Series

2007-10. A copy of the Assignment is attached hereto as Exhibit “B”.


                                                2
  Case 18-29247        Doc 5       Filed 12/13/18 Entered 12/13/18 14:03:21      Desc Main
                                     Document     Page 3 of 43




       3.      Debtor has defaulted under the terms of the Note and Mortgage by failing to make

the monthly payments due.

       4.      As a result of Debtor’s default under the terms of the Note and Trust Deed, Bank

of New York substituted Halliday, Watkins & Mann, P.C. as the successor trustee of the Trust

Deed on January 31, 2018. A copy of the recorded Substitution of Trustee is attached as Exhibit

“C”.

       5.      Halliday, Watkins & Mann, P.C. executed and recorded a Notice of Default and

Election to Sell on January 16, 2018. A copy of the recorded Notice of Default and Election to

Sell is attached as Exhibit “D”.

       6.      On June 21, 2018, Halliday, Watkins & Mann, P.C. scheduled a Trustee’s Sale for

July 23, 2018, at 9:45 AM. A copy of the June 21, 2018, Notice of Sale is attached as Exhibit

“E”.

       7.      On July 20, 2018, Borrower executed a Quit Claim Deed in favor of Newley

Bowden Welch and Tyson G. Christensen. On July 20, 2018, at 2:11 PM, Debtor caused the

aforementioned Quit Claim Deed to be recorded with the Salt Lake County Recorder’s Office. A

copy of the Quit Claim Deed is attached hereto as Exhibit “F” and made a part hereof.

       8.      On July 21, 2018, Debtor filed Bankruptcy case 18-25346. This case dismissed

for failure to make plan payments on October 17, 2018.

       9.      On November 12, 2018, Halliday, Watkins & Mann, P.C. scheduled a Trustee’s

sale for December 13, 2018, at 9:45 A.M. A copy of the November 12, 2018 Notice of Sale is

attached hereto as Exhibit “G” and made a part hereof.

       10.     On December 13, 2018, the Debtor filed the present bankruptcy case.



                                                3
  Case 18-29247        Doc 5     Filed 12/13/18 Entered 12/13/18 14:03:21             Desc Main
                                   Document     Page 4 of 43




                                              ARGUMENT

       1.      Court should grant relief from the Stay

       11 U.S.C.A. 362(d)(1) provides that relief from the stay shall be granted for cause (1)

cause and (2) (A) the debtor does not have an equity in such property and (B) such property is

not necessary to an effective reorganization. There is cause to terminate the stay under 362(d)(1)

based upon the scheme by Debtor to hinder, delay, or defraud Bank of New York due to multiple

bankruptcy filings combined with increasing loan arrears and grounds to terminate the stay since

the Debtor does not have equity in the Property and the Property is not necessary for an effective

reorganization.

       A.      Cause to Terminate the Stay Due to the Scheme to Delay and/or Hinder Bank of
               New York.

       Borrower has engaged in a sophisticated scheme involving the transfer of fractionalized

interest in real property without the consent of the secured creditor or court approval on the very

eve of a scheduled trustee’s sale. Since the transfer, there have been at least two separate

bankruptcy cases filed on the day prior to scheduled foreclosure sales. The only intent was to

prevent foreclosure for as long as possible. It is clear that the Borrower combined with the

Debtor is engaging in a scheme to delay, hinder or defraud Bank of New York.

       2.      Relief from Stay under 362(d)(4)

       11 U.S.C.A. 362(d)(4) provides for relief from the stay shall be binding on the property

for two years from the date of the entry of the order.

       With respect to a stay of an act against real property by a creditor whose claim is secured
       by an interest in such real property, if the court finds that the filing of the petition was
       part of a scheme to delay, hinder, or defraud creditors that involved:
               (A)     transfer of all or part ownership of, or other interest in, such real property
       without the consent of the secured creditor or court approval.
               (B)     multiple bankruptcy filings affecting such real property.

                                                 4
  Case 18-29247          Doc 5     Filed 12/13/18 Entered 12/13/18 14:03:21            Desc Main
                                     Document     Page 5 of 43




       If recorded in compliance with applicable State laws… be binding in any other case
       under this title filed not later than 2 years after the date of order.

       Here, the property was transferred to Debtor on the eve of a foreclosure sale. The

Borrower is using Debtor to assist in a scheme to delay creditors from exercising their state court

rights and foreclosing on the property.

       In the present case, Debtor’s successive bankruptcy petitions coupled with the pre-

petition transfer of a fractionalized interest of such real property, without the consent of the

secured creditor, is part of a scheme to delay, hinder, or defraud creditor affecting the Property.

Therefore, Bank of New York requests that the Court order be binding against the property for

the next two years.

       3.         Waiver of Rule 4001(a)(3) 14 Day Waiting Period

       Pursuant to Rule 4001(a)(3) an order granting a motion for relief from an automatic stay

made in accordance with Rule 4001(a)(1) is stayed until the expiration of 14 days after the entry

of the order, unless the court orders otherwise (emphasis added). The Court should waive the

14-day waiting period based upon the scheme of the Debtor to delay, hinder and defraud Bank of

New York. Therefore, Bank of New York requests that the stay be terminated effective

immediately upon the Court signing the Order Terminating the Stay.

       WHEREFORE, Bank of New York moves the Court for the following relief:

       1.         That if an evidentiary hearing is needed that it be held within thirty days of the

date of this motion in accordance with 11 U.S.C., Section 362, be the final evidentiary hearing

on this matter;

       2.         That the automatic stay pursuant to 11 U.S.C., Section 362, be modified and

terminated to permit Bank of New York to immediately exercise its rights and remedies under


                                                   5
  Case 18-29247        Doc 5      Filed 12/13/18 Entered 12/13/18 14:03:21         Desc Main
                                    Document     Page 6 of 43




applicable state and federal law;

       3.      That any order granting relief from the stay be binding on the Property pursuant to

11 U.S.C.A. § 362(d)(4) in that no automatic stay will be in effect for a period of two years in

respect to the Debtor’s real property located at 12556 South Brundisi Way, Herriman, UT 84096,

more particularly described as:

       Lot 414, Tuscany Estates P.U.D. 4 Phase “B”, according to the Official Plat thereof, as
       recorded in the office of the Salt Lake County Recorder.

       THE TRUST DEED LEGAL DESCRIPTION WAS REFORMED BY JUDGMENTS
       RECORDED ON 11/09/2017 AS ENTRY NUMBERS 12655738, 12655739 AND
       12655740 AND IS NOW MORE CORRECTLY DESCRIBED AS FOLLOWS:

       Lot 416, Tuscany Estates P.U.D. 4 Phase “B”, according to the Official Plat thereof, as
       recorded in the office of the Salt Lake County Recorder.

       4.      With respect to Rule 4001(a)(3), for immediate enforcement of any order for relief

granted herein.

       5.      That in the event an order dismissing this case is entered prior to the hearing on

Bank of New York’s motion that the court retain jurisdiction for the limited purpose of both

hearing and ruling on Bank of New York’s motion.

       DATED this 13th day of December, 2018

                                          /s/ Brian J. Porter
                                          Brian J. Porter
                                          Attorney for The Bank of New York Mellon FKA The
                                          Bank of New York, as Trustee for the
                                          Certificateholders of the CWABS, Inc., Asset-Backed
                                          Certificates, Series 2007-10




                                                6
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                          Document     Page 7 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                          Document     Page 8 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                          Document     Page 9 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 10 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 11 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 12 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 13 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 14 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 15 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 16 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 17 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 18 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 19 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 20 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 21 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 22 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 23 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 24 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 25 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 26 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 27 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 28 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 29 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 30 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 31 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 32 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 33 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 34 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 35 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 36 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 37 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 38 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 39 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 40 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 41 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 42 of 43
Case 18-29247   Doc 5   Filed 12/13/18 Entered 12/13/18 14:03:21   Desc Main
                         Document     Page 43 of 43
